IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs November 17, 2004

          JAMES THOMAS JEFFERSON v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Davidson County
                         No. 92-C-1372 Walter Kurtz, Circuit Judge



                    No. M2003-01422-CCA-R3-PC - Filed Februry 16, 2005


Appellant, James Thomas Jefferson, appeals the trial court's denial of his petition for post-conviction
relief. On appeal, Appellant argues the trial court should have granted his petition for post-
conviction relief because (1) his trial counsel was ineffective for failing to request a jury instruction
as to lost or destroyed evidence, and (2) his trial counsel was ineffective for failing to challenge the
chain of custody. Because we find these issues to be without merit, we affirm the decision of the
trial court.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and ALAN
E. GLENN , JJ., joined.

Cynthia F. Burnes, Nashville, Tennessee, for the appellant, James Thomas Jefferson.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
Victor S. (Torry) Johnson, III, District Attorney General; and Roger Moore, Assistant District
Attorney General, for the appellee, the State of Tennessee.

                                              OPINION

I. Background

          This case has a very long history, as the underlying offense occurred in 1968. Appellant was
first tried for first degree murder in 1969. The jury could not reach a unanimous verdict and the trial
court declared a mistrial. A second trial was held in 1971, and Appellant was convicted of first
degree murder and sentenced to serve ninety-nine years in confinement. After lengthy litigation in
state and federal courts, the United States District Court for the Middle District of Tennessee granted
habeas corpus relief because Appellant had established a prima facie case of systematic exclusion
of African-Americans from the grand jury that indicted him. Appellant was reindicted, and was
again convicted of first degree murder after a 1993 trial. After additional litigation, Appellant was
given a life sentence. This Court summarized the facts presented at the 1993 trial as follows:

       During the early morning hours of June 15, 1968, the victim, John Robert Bolte, was
       asleep in his bedroom. His wife, Barbara, was asleep in the living room. Their child
       was asleep in another bedroom.

       The appellant entered the Bolte residence through the basement. He went to a small
       room in the basement and armed himself with an axe. He obtained two knives, which
       were made by the victim, from a workbench in the basement. He also obtained a pair
       of rubber gloves that Mrs. Bolte used when washing clothes. The appellant removed
       his shoes before ascending the stairway leading to the living area of the residence.

       The appellant entered the bedroom where the victim was sleeping and struck him
       with the axe at the base of his skull. The blow severed the victim's spinal cord as well
       as the carotid artery, which delivers the main blood supply to the brain. The cause of
       death was exsanguination -- the victim bled to death. The medical examiner, who
       went to the scene of the murder later that morning, estimated that the victim died at
       2:00 a.m. on the morning of June 15, 1968.

       Mrs. Bolte testified that she was awakened by someone shaking her. When she
       awoke, she discovered that the appellant was the person shaking her. She began
       kicking, screaming, and yelling for her husband. She also remembered a knife blade
       protruding from her arm. She pulled the blade from her arm and lost consciousness.
       She went in and out of consciousness throughout the whole ordeal. However, she
       remembered the appellant telling her: "Okay, I'll take you to that dead son-of-a
       bitch." The appellant took her into the bedroom and raped her on the bedroom floor
       as her husband lay dead on the bed. She also remembered the appellant putting on his
       pants, walking over her, going to the bed, taking a watch from her husband's arm, and
       walking over her as he left the bedroom. The axe was lying on the side of the bed.
       Later, when Mrs. Bolte tried to get up, the appellant hit her on the head with the axe
       knocking her unconscious.

       When Mrs. Bolte regained consciousness, she saw the appellant going through the
       dresser drawers in the bedroom. The appellant turned off the lights and left the room.
       Later, he returned to the bedroom and rummaged through the closet. When Mrs.
       Bolte regained consciousness, she was lying in the bed with her husband.

       The appellant stabbed Mrs. Bolte in the left arm, fractured her left arm, and bruised
       both of her eyes. She also had a laceration to her forehead, a laceration to the right
       shoulder, a stab wound to the left side of her neck, and a laceration to her abdomen.
       She was confined to a hospital for several days.



                                                 -2-
        Mrs. Bolte made a positive identification of the appellant in a lineup. She also made
        a courtroom identification of the appellant. When the appellant was arrested, he had
        two liberty dimes, eleven buffalo nickels, and a couple of fountain pens. A jar of
        Indian-head pennies, buffalo nickels, and liberty dimes was taken from the Bolte
        residence. The victim's watch was traced to the appellant. A jeweler had etched the
        name of Bolte on several parts of the watch, and the jeweler identified the watch.
        When the police recovered the watch, the appellant had etched the letters J-E-F-F-E
        inside the watch. The appellant tried to sell the watch to a co-employee, but he did
        not purchase it. However, another employee purchased the watch from the appellant.
        Also, a police officer was able to obtain a palm print from the inside of a rubber
        glove used by the perpetrator. A technique involving a special dye was used to
        obtain the print. The palm print matched the known palm print of the appellant.

        The appellant had a hearing deficit. He wore a hearing aid in one of his ears. Mrs.
        Bolte saw the hearing aid and described it to the police. However, he was not
        wearing the hearing aid when he appeared in the lineup.

State v. Jefferson, 938 S.W.2d 1, 5-6 (Tenn. Crim. App. 1996). Between the 1971 trial and the 1993
trial, several oversized defense exhibits were lost and were unavailable for the new trial. The
exhibits included a blue rug, footprints on the flooring taken from the victim's residence, high top
shoes, house shoes, a box of checks, and a chart setting forth points of reference to Mrs. Bolte's
cross-examination. See id. at 15. Apparently, these exhibits were likely discarded or destroyed by
a newly-elected clerk of the court when the clerk decided to purge several exhibits being maintained
by the clerk's office. Id. at 16.

II. Issues Presented For Review

         Appellant filed a petition and amended petition for post-conviction relief alleging an error
in the jury instructions as well as ineffective assistance of counsel at his 1993 trial. After a hearing,
the trial court denied Appellant's petition. On appeal, Appellant asserts two issues: (1) his trial
counsel was ineffective for failing to request a jury instruction as to lost or destroyed evidence, and
(2) his trial counsel was ineffective for failing to challenge the chain of custody of the State's
evidence.

III. Analysis

        The trial judge's findings of fact on post-conviction hearings are conclusive on appeal unless
the evidence preponderates otherwise. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The trial
court’s findings of fact are afforded the weight of a jury verdict, and this court is bound by the trial
court’s findings unless the evidence in the record preponderates against those findings. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App.
1997). This court may not reweigh or reevaluate the evidence, nor substitute its inferences for those
drawn by the trial judge. State v. Honeycutt, 54 S.W.3d 762, 766 (Tenn. 2001). The burden of


                                                  -3-
establishing that the evidence preponderates otherwise is on petitioner. Henley, 960 S.W.2d at 579.
However, the trial court’s conclusions of law are reviewed under a purely de novo standard with no
presumption of correctness. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

        This court reviews a claim of ineffective assistance of counsel under the standards of Baxter
v. Rose, 523 S.W.2d 930 (Tenn. 1975), and Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052
(1984). Appellant has the burden to prove that (1) the attorney’s performance was deficient, and (2)
the deficient performance resulted in prejudice to Appellant so as to deprive him of a fair trial.
Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996);
Butler v. State, 789 S.W.2d 898, 899 (Tenn. 1990). The failure to prove either deficiency or
prejudice justifies denial of relief; therefore, the court need not address the components in any
particular order or even address both if one is insufficient. Goad, 938 S.W.2d at 370. In order to
establish prejudice, the petitioner must establish a “reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.
at 694, 104 S. Ct. at 2068.

        The test in Tennessee to determine whether counsel provided effective assistance is whether
his or her performance was within the range of competence demanded of attorneys in criminal cases.
Baxter, 523 S.W.2d at 936. The petitioner must overcome the presumption that counsel’s conduct
falls within the wide range of acceptable professional assistance. Strickland, 466 U.S. at 689, 104
S. Ct. at 2065; State v. Honeycutt, 54 S.W.3d 762, 769 (Tenn. 2001). Therefore, in order to prove
a deficiency, a petitioner must show “that counsel’s acts or omissions were so serious as to fall below
an objective standard of reasonableness under prevailing professional norms.” Goad, 938 S.W.2d
at 369 (citing Strickland, 466 U.S. at 688, 104 S. Ct. at 2065).

        In reviewing counsel's conduct, a "fair assessment . . . requires that every effort be made to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel's challenged
conduct, and to evaluate the conduct from counsel's perspective at the time." Strickland, 466 U.S.
at 689, 104 S. Ct. at 2065; Honeycutt, 54 S.W.3d at 768. The fact that a particular strategy or tactic
failed or hurt the defense does not, standing alone, establish unreasonable representation. However,
deference to matters of strategy and tactical choices applies only if the choices are informed ones
based upon adequate preparation. Henley, 960 S.W.2d at 579; Hellard v. State, 629 S.W.2d 4, 9
(Tenn. 1982).

        Appellant first argues the trial court should have granted his petition for post-conviction relief
because his trial counsel was ineffective for failing to request a jury instruction as to lost or destroyed
evidence. Appellant argues his trial counsel should have requested a jury instruction similar to that
set forth by our Supreme Court in State v. Ferguson, 2 S.W.3d 912 (Tenn. 1999), relating to
evidence lost or destroyed by the State, which would have instructed the jury that they may infer that
the absent evidence would be favorable to the defendant. However, in the direct appeal of
Appellant’s case, this Court held that it was the clerk's office and not the State that lost the missing
exhibits:


                                                   -4-
        It appears that a new clerk of court was elected between 1971 and 1992. The clerk
        decided to purge several exhibits being maintained by the clerk's office. The only
        explanation for the loss of the exhibits is that the exhibits were part of the evidence
        being purged, and the exhibits were either discarded or destroyed. There is nothing
        in the record to indicate that the clerk conferred with the district attorney general's
        office before purging these exhibits or any other exhibits that were either discarded
        or destroyed. To the contrary, when the district attorney general went in search of the
        exhibits, he was puzzled as to why he could not find them. Because the state did not
        have the lost items in its possession or cause the loss of the items, in good or bad
        faith, there is no due process violation . . . .

State v. Jefferson, 938 S.W.2d 1, 16 (Tenn. Crim. App. 1996). Furthermore, this Court held that
those exhibits were only marginally relevant, and of little, if any, exculpatory value to Appellant.
Id. As such, we agree with the post-conviction court that Appellant would not have been entitled
to such a jury instruction at his 1993 trial, even if his trial counsel had requested it. Accordingly,
trial counsel was not deficient for his failure to request a jury instruction regarding the lost evidence,
nor was Appellant prejudiced by counsel's failure to do so.

        Next, Appellant argues that the lower court should have granted his petition for post-
conviction relief because his counsel was ineffective for failing to challenge the chain of custody of
the State's evidence during the 1993 trial. Appellant's complaint relates primarily to a pair of gloves
that were introduced at each of his trials. Apparently, at Appellant's 1993 trial, the State introduced
evidence of a palm print inside the gloves which matched Appellant's palm print. The print was
lifted before the 1993 trial using newly-discovered testing methods, which were not available at the
time of Appellant's earlier trials. Appellant testified at the post-conviction hearing that these gloves
were handled by a number of people during the course of his first two trials, including the attorneys
and police.

        Appellant has failed to introduce evidence at the post-conviction hearing demonstrating that
even if his attorney had challenged the chain of custody of this or any other exhibits introduced
during his 1993 trial, such a challenge would have been successful. Furthermore, Appellant has not
demonstrated that excluding this evidence would have had an effect on the outcome of his trial, in
light of the remaining evidence which "overwhelmingly" supported his conviction. See State v.
Jefferson, 31 S.W.3d 558, 562 (Tenn. 2000). Accordingly, Appellant has failed to establish either
deficient performance or prejudice resulting from any alleged deficiency in his counsel's
representation. Strickland v. Washington, 466 U.S. 668 (1984).

                                           CONCLUSION

        For the foregoing reasons, the judgment of the trial court is affirmed.

                                                         ___________________________________
                                                         THOMAS T. WOODALL, JUDGE


                                                   -5-